JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-01079-CR

                          LENIN SALDADO LOPEZ, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 228th District Court of Harris County. (Tr. Ct. No. 1403196).

       This case is an appeal from the final judgment signed by the trial court on December
19, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in that portion of the
trial court’s judgment concerning punishment. Accordingly, the Court reverses the portion
of the trial court’s judgment concerning punishment and remands the case to the trial court
for a new punishment hearing.

       The Court further holds that there was no reversible error in the remaining portions
of the trial court’s judgment. Therefore, the Court affirms the remaining portions of the
trial court’s judgment.

       The Court orders that this decision be certified below for observance.
Judgment rendered February 26, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Brown.